Citation Nr: 1037842	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-39 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, 
claimed as sinusitis. 

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as Osgood-Schlatters disease. 

3.  Entitlement to service connection for a left wrist disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to January 
2004. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In November 2005, the Veteran requested a hearing before the 
Board sitting at the RO.  The Veteran failed to appear for a 
hearing as scheduled in February 2009, and no request for 
postponement has been received.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20. 702 (d) (2009).  

This case was previously before the Board in July 2009 when it 
was remanded for further development.  The required development 
having been completed, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent evidence does not show the Veteran currently 
has a chronic sinus disorder, to include sinusitis. 

2.  The competent evidence does not show the Veteran currently 
has a bilateral knee disability, to include Osgood-Schlatters 
disease.

3.  The competent evidence does not show the Veteran currently 
has a chronic left wrist disorder .


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  A bilateral knee disability was not incurred as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A left wrist disorder was not incurred as a result of active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden element is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage v. Gober, 10 Vet. App. at 495-96; 
see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in- 
service incurrence sufficient in some circumstances for purposes 
of establishing service connection);  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran's DD 214, Certificate of Release or Discharge from 
Active Duty, indicates that he was awarded the Southwest Asia 
Service Medal, with three bronze service stars, and the Kuwait 
Liberation Medal.  In light of this information, the Board finds 
that the Veteran served on active military service in the 
Southwest Asia theater of operations during the Persian Gulf War.  
See 38 C.F.R. §§ 3.2(i), 3.317(d).  Thus, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are applicable to his 
service connection claims.

For Veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Under this law and regulation, service connection may be 
warranted for a Persian Gulf Veteran who exhibits objective 
indications of "a qualifying chronic disability" that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than not later 
than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A. 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for 'direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

Medically unexplained chronic multi symptom illnesses are defined 
by a cluster of signs or symptoms, and are currently limited to 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as the Secretary has not determined that any other 
conditions meet the criteria for a medically unexplained chronic 
multi symptom illness.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  
There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness include, but are not limited to, the 
following: (1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic signs 
or symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a Veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

A.  Sinus Disorder

The Veteran seeks entitlement to service connection for a sinus 
disorder.  The Veteran contends that he currently suffers from a 
sinus disorder related to sinusitis in service.

The Veteran's service treatment records reveal that the Veteran 
was diagnosed with and treated for sinusitis in September 1998, 
August 1999, and September 2002.  Upon examination at retirement 
from active service, the Veteran was not noted to have any sinus 
disorder.  In a report of medical history, dated in October 2003, 
the Veteran indicated that he had a sinusitis problem.  In an 
examiners note on the report of medical history the Veteran's 
sinusitis was indicated to have been resolved.

In December 2003 the Veteran underwent a sinus series of X-rays.  
The X-rays revealed normal sinuses.

In January 2004 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported that he has been 
suffering with sinusitis since 1998.  He stated that the 
condition occurred 24 times a year and that each episode lasted 
for one week.  He reported that he was incapacitated during 
attacks as often as once a month.  He indicated that he had 
headaches with his sinus attacks and that he needed antibiotic 
treatment for his sinusitis.  Physical examination did not reveal 
any sinusitis.  The examiner did not diagnose the Veteran with 
any sinus disorder due to a lack of pathology.  

The Board notes that the Veteran was prescribed clindamycin in 
November 2003, gatifloxacin in June 2004, Deconasal II in 
December 2004, and azithromycin in December 2004. 

In December 2004 the Veteran was diagnosed with sinus congestion 
and sinus pressure.  In another treatment note, dated in December 
2004, the Veteran was noted to have a history of a chronic sinus 
problem.  Examination of the Veteran revealed runny and stuffy 
nose.  There was no sinus tenderness.  The Veteran was prescribed 
Deconasal.

The Board finds that entitlement to service connection for a 
sinus disorder is not warranted.  The Veteran's service treatment 
records reveal that the Veteran was treated on multiple occasions 
for sinusitis.  However, the medical records do not diagnose a 
chronic condition.  Upon examination at separation from service 
the Veteran was not noted to have any sinus disorder.  Moreover, 
an examiner indicated on the report of medical history at 
separation from service that the Veteran's in service episodes of 
sinusitis had been resolved, therefore the Veteran did not have 
chronic sinusitis in service.

The Board notes that the Veteran has contended that he has been 
treated twenty-four times a year for sinusitis with antibiotics 
and that each episode lasts one week.  The Board further 
acknowledges that the Veteran has reported that he has attacks of 
sinusitis that render him incapacitated as often as once a month.  
The Board notes that the Veteran is competent make these 
assertions.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, although the Veteran's post service 
treatment records reveal treatment for sinus congestion, sinus 
pressure, and the Veteran was noted in December 2004 to have a 
history of a chronic sinus problem, the Veteran's post service 
treatment records do not reveal any indication of any diagnosis 
or treatment for chronic sinusitis.  The Veteran's post service 
treatment records reveal that the Veteran was treated with 
gatifloxacin in June 2004, Deconasal II in December 2004, and 
azithromycin in December 2004; however, these treatments were 
noted to be rendered for sinus congestion and pressure.  There is 
no indication that the Veteran was treated for any chronic 
sinusitis or other chronic sinus condition and X-ray evidence 
dated in December 2003 and a VA examination report dated in 
January 2004 does not reveal any diagnosis of sinusitis.  While 
the Veteran is competent to report that he has sinus pressure and 
congestion, he is not competent to make a diagnosis of sinusitis.  

Regarding the potential application of 38 C.F.R. § 3.317, the 
Board notes that the Veteran has not asserted that he has an 
undiagnosed illness, rather his claim is for chronic 
"sinusitis."  To the extent that the regulation is potentially 
applicable, the Board ordered that an examination be scheduled to 
assess whether he had a condition that was attributable to a 
known diagnosis, however, the Veteran did not report for the 
examination.  He also asserted that he was exposed to inhalation 
hazards in service, to include during combat operations in the 
Persian Gulf War.  Even if the Board assumes that such events 
occurred in service pursuant to 38 U.S.C.A. § 1154(a), the 
Veteran did not report for the recent VA examination that was to 
assess whether he had a diagnosed sinus condition that was 
related to service or an undiagnosed illness that could not be 
attributable to a known diagnosis.  

The Veteran also asserts continuity of symptomatology since 
service, however, in light of his failure to appear for the 
examination, it could not be assessed whether he currently has a 
chronic sinus disorder that is related to the sinusitis in 
service and the reports of continuity of symptomatology 
thereafter or some other incident of service.  Accordingly, based 
on the evidence of record the Board finds that the preponderance 
of the evidence is against finding that the veteran has a chronic 
sinus disorder, claimed as sinusitis.  The Veteran's reports as 
to having sinusitis have been considered however there is no 
competent indication of sinusitis or another sinus disability of 
record, therefore, entitlement to service connection for a sinus 
disorder must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

B.  Knee Disorder

The Veteran seeks entitlement to service connection for a 
bilateral knee disorder.  The Veteran contends that he has a 
bilateral knee disorder related to his active service.  The 
Veteran reports that he was diagnosed with Osgood-Schlatters 
Disease while in service and has continued to have knee pain and 
problems throughout his military career and during his 
retirement.  The Veteran stated that medical personnel have noted 
inflammation, pain, swelling, and tenderness with his knee.  He 
attributed the condition with the extensive physical activities, 
including sports and running, in service.

The Veteran's service treatment records reveal that in June 1997 
the Veteran was diagnosed with retropatellar pain syndrome (RPPS) 
versus Osgood-Schlatter's disease.  In July 1997 the Veteran was 
noted to have increased right knee pain.  In August 1997 the 
Veteran reported bilateral knee pain and was diagnosed with rule 
out RPPS versus bony disease.  In September 1998 he was found to 
have a normal knee on X-ray examination.  In October 1998 the 
Veteran was diagnosed with right knee synovitis.  In July 2002 
the Veteran was diagnosed with a Baker's cyst on the right knee.  
Upon examination at retirement from active service in October 
2003, he was not noted to have any knee disorder.  In a 
contemporaneous report of medical history, the Veteran indicated 
that he had knee problems.  The examiner noted that the Veteran's 
knee problems were resolved and intermittent.

In December 2003 the Veteran underwent X-rays of the knees.  The 
X-rays revealed normal right and left knees. 

In January 2004 the Veteran was afforded a VA C&P examination.  
The Veteran reported that he suffered from "Osgood Shlater's."  
The examiner noted that the condition existed since 1997 and that 
it was not due to injury.  The symptoms were reported to be sharp 
knee pains and knee locking.  The Veteran reported that the 
symptoms occurred intermittently and as often as daily.  An 
occurrence will last four hours and manifests an inability to 
run.  The Veteran reported that the condition did not cause 
incapacitation.  Examination of the knees revealed the range of 
motion to be within normal limits and the McMurray's and drawer 
tests to be within normal limits.  The range of motion of the 
knees was not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination.  The examiner did not 
diagnose the Veteran with any knee disorder due to a lack of 
pathology.

The Board finds that entitlement to service connection for a 
bilateral knee disorder is not warranted.  The Veteran's service 
treatment records reveal that the Veteran was treated on a couple 
of occasions for bilateral knee pain and that the Veteran was 
provided with various diagnoses.  However, upon examination at 
separation from service the Veteran was not noted to have any 
knee disorder and, although the Veteran reported a history of 
knee disorder in the report of medical history, the examiner 
noted that the Veteran's in-service knee pain was intermittent 
and had resolved, therefore the Veteran did not have a chronic 
knee disability in service.

The Board notes that the Veteran has contended that he had knee 
pain and problems throughout his military career and during his 
retirement.  In addition, the Board acknowledges that the Veteran 
has reported problems with inflammation, pain, swelling, and 
tenderness.  The Board notes that the Veteran is competent to 
make these assertions and such assertions are credible.  See, 
e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, after X-ray examination in December 2003 the Veteran was 
noted to have normal left and right knees.  After examination in 
January 2004 no knee pathology was found.  The Veteran reported 
that he has had knee disorders since 1997.  Physical examination 
of the knees, however, revealed the range of motion to be within 
normal limits and the McMurray's and drawer tests to be within 
normal limits.  The Veteran's post service treatment records do 
not reveal any complaint, diagnosis, or treatment for any knee 
disorders.  Regarding the potential application of 38 C.F.R. 
§ 3.317, the Board notes that the Veteran has not asserted that 
he has an undiagnosed illness with respect to his knees, rather 
his claim is for Osgood-Schlatter's disease.  Since the 
regulation is potentially applicable, the Board ordered another 
examination to assess whether he had a diagnosed illness however 
the Veteran did not report.  Although the Veteran is competent to 
report that he experiences symptoms, he is not capable of 
diagnosing Osgood-Schlatters or other knee disability.  
Therefore, the Board finds that there is no competent evidence of 
a post service chronic knee disorder, claimed as Osgood-
Schlatters.  As the preponderance of the evidence is against 
finding that the Veteran has a chronic bilateral knee disability, 
entitlement to service connection for a bilateral knee disorder, 
claimed as Osgood-Schlatters disease, must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

C.  Left Wrist Disorder

The Veteran seeks entitlement to service connection for a left 
wrist disorder.  The Veteran contends that he has a current left 
wrist disorder related to his active service.  The Veteran 
reports that he was first noted to have a bony growth on both 
hands in service and was treated for severe hand pain in service.  
He stated that he received no diagnosis or relief in service.  
The Veteran indicates that he has severe left wrist pain and is 
unable to pick up anything with his left hand over three pounds.  
The Veteran attributed this condition, in part, to the material 
used to make the hands of his issued military wristwatch 
luminous.

The Veteran's service treatment records reveal that in January 
1982 the Veteran was treated for an apparent boney growth on the 
dorsum of both hands; however, X-rays revealed the hands to be 
normal.  Upon examination at retirement from service the Veteran 
was not noted to have any wrist disorder.  In a report of medical 
history in October 2003 indicated that he had wrist problem 
including pain and numbness.  The separation examiner noted that 
the Veteran's pain was resolved but that the Veteran had chronic 
intermittent carpal tunnel.

In December 2003 the Veteran underwent an X-ray of the left 
wrist, which was normal.  

In January 2004 the Veteran was afforded a VA C&P examination.  
The examiner noted that the Veteran's wrist disorder was not due 
to an injury and that it occurred for the first time in September 
2003.  The Veteran reported the symptoms of the wrist condition 
to be pain in the left wrist and weak left fist grip.  He stated 
that the symptoms were intermittent and as often as daily with 
occurrences lasting four hours.  The Veteran reported that he had 
difficulty picking things up when he has a flare-up and that the 
condition did not cause incapacitation.  The Veteran has not had 
any prosthetic implants of the joint.  Examination of the wrist 
revealed normal range of motion.  The range of motion of the left 
wrist was not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination.  The examiner reported that 
a peripheral nerve examination was normal.  The examiner did not 
diagnose the Veteran with any left wrist disorder due to a lack 
of pathology.

Regarding the potential application of 38 C.F.R. § 3.317, the 
Board notes that the Veteran has not asserted that he has an 
undiagnosed illness with respect to his wrist, and his service 
treatment records do include a reference to carpal tunnel.  Since 
the regulation is potentially applicable, the Board ordered that 
an examination be conducted to determine whether he has a 
diagnosed illness, however, the Veteran did not report.  The 
Board notes that the Veteran has contended that he had left wrist 
pain in and since service.  In addition, the Board acknowledges 
that the Veteran has reported that he cannot pick up anything 
that weighs more than three pounds.  The Board notes that the 
Veteran is competent make these assertions and that his 
statements are credible.  See, e.g., Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, although the Veteran's 
service treatment records reveal that the Veteran was treated for 
an apparent bony growth on the dorsum of both hands and the 
Veteran was noted to have "chronic" carpal tunnel, no pathology 
was found upon VA examination in 2004.  Accordingly, the 
condition noted in service was not chronic.  In addition, 
although the Veteran reports continuing problems, the Board notes 
that the Veteran's post-service treatment records do not reveal 
any complaint, diagnosis, or treatment for any left wrist 
disorder.  Upon X-ray examination in December 2003, the Veteran's 
left wrist was noted to be normal and after examination in 
January 2004 the Veteran was not noted to have any left wrist 
pathology.  After examination in January 2004, the Veteran was 
noted to have a normal peripheral nerves examination and a normal 
range of motion.  As such, the Board finds that the Veteran's 
reports that he has a left wrist condition to be outweighed by 
the more probative medical evidence of record which found no 
pathology.  While the Veteran is competent to report that he has 
symptoms, he is not competent to diagnose a disability such as 
carpal tunnel syndrome.  To the extent that the Veteran asserts 
that the examination was flawed, the Board ordered that another 
examination be scheduled for him but he did not report.  As the 
preponderance of the evidence is against finding that there is a 
current left wrist disorder, service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching the decisions above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the Agency of Original 
Jurisdiction (AOJ).  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be cured 
by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

In this case, the RO provided letters to the Veteran dated in 
March 2006 and August 2009.  The letters only addressed how 
ratings and effective dates are assigned.  However, the statement 
of the case and the supplemental statements of the case provided 
the Veteran with the criteria for service connection, explained 
what evidence was of record and explained the reasons for denying 
the claims.  Accordingly, a reasonable person would be expected 
to understand from the various notices what was required to 
substantiate the claims for service connection.  For these 
reasons, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted treatment records from Winn Army Community 
Hospital.  The appellant was afforded a VA medical examination in 
January 2004.

Pursuant to the Board's July 2009 remand, the RO obtained 
additional VA medical records and the Veteran was scheduled for 
examinations in May 2010.  The Veteran failed to appear for these 
scheduled examinations.  The Board notes that the duty to assist 
is not a one-way street and, therefore, finds that the AOJ has 
complied with the directives of the July 2009 remand to the 
extent possible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) 
(regarding substantial compliance).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for a sinus disorder, claimed 
as sinusitis, is denied.

Entitlement to service connection for a bilateral knee 
disability, claimed as Osgood-Schlatter disease, is denied.

Entitlement to service connection for a left wrist disorder is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


